                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

EDWARD JESSE DREYFUSE,

         Plaintiff,

v.                              Civil Action No. 2:18-CV-1152

RAHUL GUPTA, M.D. Commissioner,
W. VA. D.H.H.R., ALLEN MOCK, M.D.,
W. VA. Chief Medical Examiner;
Defendants in their Individual and
Official Capacities,

         Defendants.

                  MEMORANDUM OPINION AND ORDER

         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Cheryl A.

Eifert entered on December 7, 2018; and the magistrate judge

having recommended that the court grant plaintiff’s motion for

voluntary dismissal and deny as moot defendants’ motion to

dismiss, plaintiff’s motion to proceed with discovery,

plaintiff’s emergency motion to preserve evidence, plaintiff’s

motion to recover costs of filing, and dismiss the complaint,

with prejudice, and remove this action from the docket of the

court; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings

made in the Proposed Findings and Recommendation of the

magistrate judge be, and hereby are, adopted by the court and

incorporated herein.
         Accordingly, it is ORDERED that the plaintiff’s

complaint be, and hereby is, dismissed.


         The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                    ENTER: February 15, 2019




                                2
